USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1093                          UNITED STATES,                            Appellee,                                v.                        DANIEL D. TAVARES,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS           [Hon. William G. Young, U.S. District Judge]                              Before                      Selya, Circuit Judge,                Campbell, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                                                     Daniel D. Tavares on brief pro se.     Donald K. Stern, United States Attorney, and Michael J.Pelgro, Assistant U.S. Attorney, on Motion for Summary Disposition.SEPTEMBER 28, 1998                                                                                                                                                                                                                   Per Curiam.  After careful review of the record, we    agree that the district court properly dismissed appellant's    Rule 35 motion as "utterly frivolous."  Accordingly, the    district court's order is affirmed.  Appellant's motion to    dismiss this appeal and motion to withdraw his motion to    dismiss are moot.